UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthe transition period from to Commission file number 000-30734 CORPORATE RESOURCE SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 80-0551965 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 160 Broadway, 11th Floor
